DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Status of the claims
Claims 1-6, 8-16 and 18-20 were pending, claims 1, 11 have been amended.  Therefore, claims 1-6, 8-16 and 18-20 are currently pending for examination.


Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20130103697, hereafter Hill) in view of Busch  (US 20130117109).

Regarding claim 1, Hill discloses:  A method comprising: receiving, from a mobile device, first location data associated with an indicated geographic location of the mobile device (Hill [0050] discloses: receive a request for POIs associated with a particular neighborhood or hotspot of a geographic region from a user at user device); 
identifying, using the one or more processors, a first association between a first point of interest (POI) and the first location data (Hill [0047] discloses: ranking associated with points of interest within a geographic region specified by the user for example, generate information identifying one or more points of interest (POIs) within a neighborhood or geographic hotspot, which may be transmitted to user device 102); 
receiving a request from a user for information relating to the location of the first POI (Hill [0053] discloses: into which a user may enter a query requesting information on a "best" restaurant, bar, attraction, or other type of POI within Washington, D.C.).
Hill didn’t disclose, but Busch disclose: when a user input correlates the first POI with the indicated geographic location, confirm, using the one or more processors, the first association between the first (POI) and the first location data as a correctly identified association (Busch [0345] discloses: Determination of the business visited in conjunction with the ambiguous location data is attempted. With reference to FIG. 2D, the mobile device prompts the user to specify the business that was visited with a menu 280 allowing the user to assist with determining the businesses visited corresponding to ambiguous location data 212. The menu 280 may only show options for the businesses where there is uncertainty if the user visited the particular location; for purposes of illustration and without limitation, referring to FIG. 2C and FIG. 2D, the menu may only contain options for Business Locations 208 and 210 (as locations associated with the business (POI). Furthermore, the menu 280 may contain any type of input field including checkboxes or radio buttons. The user may select all businesses that they visited or may only select one business…a map is presented to the user and the user is asked to touch the business locations visited or otherwise indicate the business visited using a marker, pen, drag and drop icon, or any other indicator. Alternatively, location data may be analyzed over time and determine the most likely business visited based upon several data points);
When the user input correlates the first POI with second location data distinct from the first location data, adding a second association between the first POI and the second location data, the first location data and the second location data are based on two different sources, (Busch [0345] discloses: Determination of the business visited in conjunction with the ambiguous location data is attempted. With reference to FIG. 2D, the mobile device prompts the user to specify the business that was visited with a menu 280 allowing the user to assist with determining the businesses visited corresponding to ambiguous location data 212. The menu 280 may only show options for the businesses where there is uncertainty if the user visited the particular location; for purposes of illustration and without limitation, referring to FIG. 2C and FIG. 2D, the menu may only contain options for Business Locations 208 and 210 (as locations associated with the business (POI). Furthermore, the menu 280 may contain any type of input field including checkboxes or radio buttons. The user may select all businesses that they visited or may only select one business…a map is presented to the user and the user is asked to touch the business locations visited or otherwise indicate the business visited using a marker, pen, drag and drop icon, or any other indicator. Alternatively, location data may be analyzed over time and determine the most likely business visited based upon several data points; [0370] discloses: two location data points and associated radiuses are sent to the mobile device. One point and radius 1002 corresponds to the location where the targeted content notification is triggered and a second point and radius 200 corresponds to the business location associated with the targeted content. );
providing for display to the user, using the one or more processors and based on the confirmation or the addition, the first POI on a map (Busch [0345] discloses: a map is presented to the user and the user is asked to touch the business locations visited or otherwise indicate the business visited using a marker, pen, drag and drop icon, or any other indicator. Alternatively, location data may be analyzed over time and determine the most likely business visited based upon several data points). 
Hill and Busch are analogous art because they are in the same field of endeavor, searching or identify the POIs and presented to user. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hill, to include the teaching of Busch, in order to generate information associated with geographic locations. The suggestion/motivation to combine is to provides suggested destinations based on the users current location and location history (Busch [Abstract]).


Regarding claim 2, Hill as modified discloses: The method of claim 1, wherein the user input is indicative of a likely visit to the first POI (Busch [0065] discloses: these locations may be determined by analyzing the location information to determine the frequency with which the user of the mobile device visits particular businesses or particular types of businesses).

Regarding claim 3, Hill as modified discloses: The method of claim 2, wherein the user input comprises a directional locational query to the first POI (Hill [0124; 0125] discloses: searches for maps and driving directions);

Regarding claim 4, Hill as modified discloses: The method of claim 3, wherein the user input is received from a user of the mobile device and further comprises confirmation by an additional user action associated with the first POI (Busch [0065] discloses: these locations may be determined by analyzing the location information to determine the frequency with which the user of the mobile device visits particular businesses or particular types of businesses).

Regarding claim 5, Hill as modified discloses: The method of claim 4, wherein the additional action associated with the first POI includes a post related to the first POI, the post occurring after the directional locational query (Busch [0432] discloses: a review website may only allow reviews of a business location if the user has previously been to the business location. Additionally, the review site may require that the review of the business location is made while the user is at the location, or within a certain amount of time after the user leaves the business location). 

Regarding claim 6, Hill as modified discloses: The method of claim 4, wherein the additional action associated with the first POI includes at least one of an Internet search or an Internet navigation event related to the first POI (Busch[0349] discloses: Driving direction queries that the user of the mobile device has submitted may also be analyzed to determine rotes or areas that the user of the mobile device typically travels). 
Regarding claim 8, Hill as modified discloses: The method of claim 1, wherein the first POI is an identifier for a physical position in a building (Busch [0343] discloses: It may be determined that a user was at a particular business location when the data corresponds to locations inside of the business location 204. The altitude data may also be analyzed to determine which floor of a multi-story building the user of the mobile device 140 was located in). 

Regarding claim 9, Hill as modified discloses: The method of claim 1, wherein the method further comprises providing a user at a geographic location with an option to verify that the user is at the geographic location (Busch [0219] discloses: verify that a user stops at a business; [0343] discloses: The menu 280 may only show options for the businesses where there is uncertainty if the user visited the particular location; for purposes of illustration and without limitation, referring to FIG. 2C and FIG. 2D, the menu may only contain options for Business Locations 208 and 210. Furthermore, the menu 280 may contain any type of input field including checkboxes or radio buttons. The user may select all businesses that they visited or may only select one business).

Regarding claim 10, Hill as modified discloses:  The method of claim 9, wherein the method further comprises providing the user with a list of selectable options, the list including a number of geographic locations for the user to choose from (Busch [0219] discloses: verify that a user stops at a business; [0343] discloses: The menu 280 may only show options for the businesses where there is uncertainty if the user visited the particular location; for purposes of illustration and without limitation, referring to FIG. 2C and FIG. 2D, the menu may only contain options for Business Locations 208 and 210. Furthermore, the menu 280 may contain any type of input field including checkboxes or radio buttons. The user may select all businesses that they visited or may only select one business).
Regarding claim 11, Hill discloses: A system including memory and one or more processors operable to execute instructions stored in the memory, wherein the instructions, when executed by the one or more processors cause the one or more processors to (Hill [0044]): 
receive, from a mobile device, first location data associated with an indicated geographic location of the mobile device (Hill [0059] discloses: the Georgetown neighborhood may be highlighted within a portion 424 of map 422, and identifiers 426 associated with corresponding ones of the POIs in list 428 may be displayed to the user within map 422); 
identify, using the one or more processors, a first association between a first point of interest (POI) and the first location data (Hill [0047] discloses: generate information identifying one or more points of interest (POIs) within a neighborhood or geographic hotspot, which may be transmitted to user device 102); 
receiving a request from a user for information relating to the location of the first POI (Hill [0053] discloses: into which a user may enter a query requesting information on a "best" restaurant, bar, attraction, or other type of POI within Washington, D.C.).
Hill didn’t disclose, but Busch disclose: when a user input correlates the first POI with the indicated geographic location, confirm, using the one or more processors, the first association between the first (POI) and the first location data as a correctly identified association (Busch [0345] discloses: Determination of the business visited in conjunction with the ambiguous location data is attempted. With reference to FIG. 2D, the mobile device prompts the user to specify the business that was visited with a menu 280 allowing the user to assist with determining the businesses visited corresponding to ambiguous location data 212. The menu 280 may only show options for the businesses where there is uncertainty if the user visited the particular location; for purposes of illustration and without limitation, referring to FIG. 2C and FIG. 2D, the menu may only contain options for Business Locations 208 and 210 (as locations associated with the business (POI). Furthermore, the menu 280 may contain any type of input field including checkboxes or radio buttons. The user may select all businesses that they visited or may only select one business…a map is presented to the user and the user is asked to touch the business locations visited or otherwise indicate the business visited using a marker, pen, drag and drop icon, or any other indicator. Alternatively, location data may be analyzed over time and determine the most likely business visited based upon several data points);
When the user input correlates the first POI with second location data distinct from the first location data, adding a second association between the first POI and the second location data, the first location data and the second location data are based on two different sources, (Busch [0345] discloses: Determination of the business visited in conjunction with the ambiguous location data is attempted. With reference to FIG. 2D, the mobile device prompts the user to specify the business that was visited with a menu 280 allowing the user to assist with determining the businesses visited corresponding to ambiguous location data 212. The menu 280 may only show options for the businesses where there is uncertainty if the user visited the particular location; for purposes of illustration and without limitation, referring to FIG. 2C and FIG. 2D, the menu may only contain options for Business Locations 208 and 210 (as locations associated with the business (POI). Furthermore, the menu 280 may contain any type of input field including checkboxes or radio buttons. The user may select all businesses that they visited or may only select one business…a map is presented to the user and the user is asked to touch the business locations visited or otherwise indicate the business visited using a marker, pen, drag and drop icon, or any other indicator. Alternatively, location data may be analyzed over time and determine the most likely business visited based upon several data points; [0370] discloses: two location data points and associated radiuses are sent to the mobile device. One point and radius 1002 corresponds to the location where the targeted content notification is triggered and a second point and radius 200 corresponds to the business location associated with the targeted content );
providing for display to the user, using the one or more processors and based on the confirmation or the addition, the first POI on a map (Busch [0345] discloses: a map is presented to the user and the user is asked to touch the business locations visited or otherwise indicate the business visited using a marker, pen, drag and drop icon, or any other indicator. Alternatively, location data may be analyzed over time and determine the most likely business visited based upon several data points). 
Hill and Busch are analogous art because they are in the same field of endeavor, searching or identify the POIs and presented to user. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hill, to include the teaching of Busch, in order to generate information associated with geographic locations. The suggestion/motivation to combine is to provides suggested destinations based on the users current location and location history (Busch [Abstract]).

Regarding claim 12, Hill as modified discloses: The system of claim 11, wherein the user input is indicative of a likely visit to the first POI (Busch [0065] discloses: these locations may be determined by analyzing the location information to determine the frequency with which the user of the mobile device visits particular businesses or particular types of businesses).

Regarding claim 13 Hill as modified discloses:  The system of claim 12, wherein the  user input comprises a directional locational query to the first POI (Hill [0124; 0125] discloses: searches for maps and driving directions);

Regarding claim 14, Hill as modified discloses: The system of claim 13, wherein the user input is received from a user of the mobile device and further comprises confirmation by an additional user action associated with the first POI (Busch [0065] discloses: these locations may be determined by analyzing the location information to determine the frequency with which the user of the mobile device visits particular businesses or particular types of businesses).

Regarding claim 15, Hill as modified discloses: The system of claim 14, wherein the additional action associated with the first POI includes a post related to the first POI, the post occurring after the directional locational query (Busch [0432] discloses: a review website may only allow reviews of a business location if the user has previously been to the business location. Additionally, the review site may require that the review of the business location is made while the user is at the location, or within a certain amount of time after the user leaves the business location). 

Regarding claim 16, Hill as modified discloses: The system of claim 14, wherein the additional action associated with the first POI includes at least one of an Internet search or an Internet navigation event related to the first POI by the user of the mobile device (Busch[0349] discloses: Driving direction queries that the user of the mobile device has submitted may also be analyzed to determine rotes or areas that the user of the mobile device typically travels). 
Regarding claim 18, Hill as modified discloses:  The system of claim 11, wherein the first POI is an identifier for a physical position in a building (Busch [0343] discloses: It may be determined that a user was at a particular business location when the data corresponds to locations inside of the business location 204. The altitude data may also be analyzed to determine which floor of a multi-story building the user of the mobile device 140 was located in). 

Regarding claim 19, Hill as modified discloses: The system of claim 11, wherein the instructions further cause the one or more processors to provide a user at a geographic location with an option to verify that the user is at the geographic location (Busch [0219] discloses: verify that a user stops at a business; [0343] discloses: The menu 280 may only show options for the businesses where there is uncertainty if the user visited the particular location; for purposes of illustration and without limitation, referring to FIG. 2C and FIG. 2D, the menu may only contain options for Business Locations 208 and 210. Furthermore, the menu 280 may contain any type of input field including checkboxes or radio buttons. The user may select all businesses that they visited or may only select one business).

Regarding claim 20, Hill as modified discloses:  The system of claim 19, wherein the instructions further cause the one or more processors to provide the user with a list of selectable options, the list including a number of geographic locations for the user to choose from (Busch [0219] discloses: verify that a user stops at a business; [0343] discloses: The menu 280 may only show options for the businesses where there is uncertainty if the user visited the particular location; for purposes of illustration and without limitation, referring to FIG. 2C and FIG. 2D, the menu may only contain options for Business Locations 208 and 210. Furthermore, the menu 280 may contain any type of input field including checkboxes or radio buttons. The user may select all businesses that they visited or may only select one business). 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CINDY NGUYEN/             Examiner, Art Unit 2161